Citation Nr: 0001000	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for 
atherosclerotic/atherosclerotic heart disease due to lithium 
therapy prescribed for a service-connected bipolar affective 
disorder

2.  Entitlement to an increased disability evaluation for 
hypothyroidism, currently evaluated as 10 percent disabling, 
on appeal from the initial grant of service connection.

3.  Entitlement to a total disability rating based on 
Individual Unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The appellant had active service from November 1975 to 
September 1976 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision in April 1993 granted service 
connection for hypothyroidism, evaluated as 10 percent 
disabling from August 1992.  This case was remanded by the 
Board in August 1996 and July 1998 for further development.  
In July 1998, the Board granted the veteran a 30 percent 
rating for service-connected bipolar disorder.


FINDING OF FACT

The veteran has been euthyroid since August 12, 1992, the 
date initial grant of service connection. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected hypothyroidism have not been met at any 
time since August 12, 1992.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7, 4.119, Diagnostic Codes 7900, 7903 (1996-
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

In April 1990, the veteran was seen in the VA endocrinology 
clinic for an evaluation of his thyroid functioning.  It was 
determined that his current dose of medication was suboptimal 
and it was reported that he was euthyroid by history and 
physical examination.  At discharge from a period of 
hospitalization in July 1992, hypothyroidism was diagnosed by 
history alone.
 
On August 12, 1992, the veteran filed his initial claim for 
service-connection for hypothyroidism.  

On a VA examination in March 1993, the veteran reported that 
he was unable to do any gainful employment because of 
restriction from chest pain as a result of a myocardial 
infarction.  A serum test disclosed that the veteran's T-4, 
T-3 RU, and FTI were normal.  On physical examination, he had 
a normal thyroid on palpation.  Hypothyroidism, under 
treatment, was noted.

The rating action in April 1993 granted service-connection 
for hypothyroidism, evaluated as 10 percent disabling from 
August 12, 1992, the date of the original claim.

The veteran received a VA examination in September 1996.  A 
physical examination showed that the thyroid was palpable 
within normal limits.  The pertinent diagnosis was 
hypothyroidism most likely induced by Lithium and currently 
on thyroid replacement.

In October 1998, the veteran received a thyroid and 
parathyroid examination.  The examiner thoroughly reviewed 
the veteran's medical records, consulted the appropriate 
medical literature, and discussed the case with knowledgeable 
colleagues.  He stated that in 1985, the veteran was 
diagnosed with thyroid supplementation which had been 
successful in returning him to a euthyroid state.
   
II.  Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased psychiatric problems, and therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran VA examinations.  
There is no indication of additional medical records that the 
RO failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After the veteran disagreed with the original disability 
rating assigned for his service-connected hypothyroidism, the 
RO issued a Statement of the Case (SOC) in December 1993 that 
addressed the issue as entitlement to an increased evaluation 
for the service-connected hypothyroidism.  The Court recently 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Fenderson, 12 
Vet. App. at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The Board is of the opinion that the SOC which listed the 
issue as entitlement to an increased evaluation for 
hypothyroidism and the supplemental statements of the case 
(SSOCS) furnished in September 1995, December 1997, and May 
1999, which listed the issue as an evaluation of 
hypothyroidism currently evaluated as 10 percent disabling, 
met the requirements of Fenderson.  In addition, the RO's SOC 
and its SSOCS provided the veteran with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation of the 10 percent rating for the service-connected 
disability.  The SOC indicated that all the evidence of 
record at the time of the rating decision was considered in 
assigning the original disability ratings for the veteran's 
service-connected hypothyroidism.  The RO did not limit its 
consideration to only the recent medical evidence of record 
and did not therefore violate the principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In this case, the RO 
originally assigned a 10 percent rating as of date of the 
receipt of claim for service connection for the 
hypothyroidism, i.e., and the Board will consider the 
evidence of record since that time in evaluating the 
veteran's claim.

The veteran's service-connected hypothyroidism is rated under 
the criteria for evaluating the endocrine system. 38 C.F.R. § 
4.119, Diagnostic Codes 7900, 7903.  These criteria were 
revised effective June 6, 1996, since the RO original rated 
the veteran's hypothyroidism in 1993. In the May 1999 SSOC, 
the RO evaluated the veteran's disability under the new 
criteria.  The veteran was given an opportunity to respond.  
Accordingly, the veteran will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case. VAOPGCPREC 11-97 at 
1; Karnas, 1 Vet. App. at 312-13.  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOPGCPREC 11-97 at 2.

Therefore, the Board must evaluate the veteran's claim under 
both the pre-June 6, 1996, criteria under VA's Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed either one is more favorable than the other.

Under the criteria for rating hypothyroidism prior to the 
revisions made to this criteria in June 1996, moderate 
hypothyroidism with fatigability, or the need of continuous 
medication, warranted a 10 percent disability evaluation.  A 
30 percent disability evaluation requires moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  A 60 percent disability 
evaluation requires severe hypothyroidism, with symptoms 
under "pronounced" somewhat less marked, and decreased levels 
of circulating thyroid hormones (T4 and/or T3, by specific 
assays).  Pronounced hypothyroidism with a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes warrants a 100 
percent disability evaluation.  38 C.F.R. § 4.119, Diagnostic 
Code 7903 (1996).

The revised criteria provides that when there is fatigability 
or when continuous medication is required for control of 
hypothyroidism, a minimum rating of 10 percent is assigned.  
A 30 percent disability rating is assigned when there is 
fatigability, constipation, and mental sluggishness.  The 
next higher, or 60 percent disability rating, requires 
muscular weakness, mental disturbance, and weight gain.  The 
highest, or 100 percent disability rating contemplates cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness. 38 C.F.R. § 4.119, Diagnostic Code 7903 (1999).

In this case, a review of the medical evidence establishes 
that the veteran has been euthyroid, that is, has had a 
normally functioning thyroid as a result of his medication 
since the effective date of the award of service connection.  
All pertinent laboratory findings have been negative and 
there is no clinical evidence the hypothyroidism has resulted 
in any disability.  Accordingly, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent at any time since August 12, 1992.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypothyroidism on appeal since the original grant of service 
connection is denied. 


REMAND


As a result of the Board's remand decision in July 1998, the 
veteran received a VA examination by a Dr. Wahl in October 
1998.  The examiner addressed the questions posed by the 
Board in the remand, but then added that the question of 
severe stress in a person's life is a possibility, as 
evidenced by the postmortem examinations of young soldiers 
who died in combat.  A review of the veteran's record 
indicted that he had been under severe stress relative to his 
health problems and subsequent family problems.  The examiner 
stated that it was difficult to be certain about the effects 
of stress but in the absence of other factors, it was a 
strong possibility. 

The Board requires clarification from Dr. Wahl, if he or she 
is still available, or from another physician, on the 
question of the relationship between the appellant's service 
connected psychiatric disability and his heart disease.  

Accordingly, this case must be REMANDED for the following 
development:

1.  The RO should arrange for the 
appellant's claims file to be reviewed 
again by Dr. Wahl, or by a another 
physician (a cardiologist) if Dr. Wahl is 
not available.  The physician should 
express opinion as to whether it is as 
least likely as not that the appellant's 
service-connected manic depressive disease 
caused the underlying heart disease or 
aggravated the underlying heart disease by 
causing a myocardial infarction.  The 
rationale for the opinion should be set 
forth.  If the physician feels that an 
examination is necessary in order to 
answer the question, this should be 
accomplished.  

2  The RO should ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

3. The RO should then readjudicate the 
veteran's claim for service connection for 
heart disease, with consideration of any 
additional information obtained as a 
result of this remand, and also 
readjudicate the TDIU claim.

4.  If the decision with respect to any 
claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



